Title: From Thomas Jefferson to Henry Baldwin, 15 February 1821
From: Jefferson, Thomas
To: Baldwin, Henry


            
            Monticello
Feb. 15. 21.
          Th: Jefferson returns his thanks to mr Baldwin for the able report on the Tariff he has been so kind as to send him. questions on Political economy are certainly among the most complicated of any within
			 the scope of the human mind. that the public should have differed therefore so much on that which is the subject of this report, is not to be wondered at. it will end, it is to be hoped in a
			 compromise of opinion reconcilable to all. he tenders to mr Baldwin his respectful salutations.